Citation Nr: 1615274	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  07-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar spine disability, rated at 20 percent prior to July 30, 2010, and 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in June 2010.  At that time, the Board remanded the aforementioned issues for additional development and remanded the issue of an increased initial rating for hypertensive heart disease for the issuance of a statement of the case.  The requested development was completed, and in October 2012, the RO issued a supplemental statement of the case for the back, radiculopathy, and hypertension issues and a statement of the case (SOC) for the hypertensive heart disease issue.  Subsequently in October 2012, the Veteran submitted a Form 9, in which he indicated that he only wished to appeal the issues of "spinal stenosis (moderate)" and "blood pressure."  Therefore, it does not constitute a substantive appeal with respect to the issue of entitlement to service connection for hypertensive heart disease issue.  The Board will limit its consideration accordingly.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran requested a Travel Board hearing on his October 2012 Form 9.  Hearings held at the RO are scheduled by the RO.  Thus, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for the desired hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




